Citation Nr: 0945079	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-19 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for vision problems and 
exophthalmos, to include as secondary to Type II diabetes 
mellitus.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for Type II diabetes 
mellitus, and, if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from July 1972 to 
November 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In March 2007, the Veteran presented testimony at a hearing 
before the undersigned Veterans Law Judge at the RO (Travel 
Board hearing).  

The issues on appeal were previously before the Board in 
October 2007.  But during the course of the appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Haas v. Nicholson, 20 Vet. App. 257 
(2006), holding that "service in the Republic of Vietnam" 
will, in the absence of contradictory evidence, be presumed 
based upon the Veteran's receipt of a Vietnam Service Medal 
(VSM), without any additional proof required that a Veteran 
who served in waters offshore actually set foot on land in 
the Republic of Vietnam.  
               
VA disagreed with the Court's decision in Haas and sought to 
have this decision appealed to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court).  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on Court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of VA imposed a 
temporary stay at the Board on the adjudication of claims 
affected by Haas.  The specific claims affected by the stay 
include those based on herbicide exposure in which the only 
evidence of exposure is the receipt of the VSM or service on 
a vessel off the shore of Vietnam.  The Veteran's claim for 
service connection for Type II diabetes mellitus was 
unfortunately subject to this stay, as his DD Form 214 
indicates that he received the VSM.  Also, the issue of 
service connection for vision problems was considered to be 
intertwined with the Type II diabetes mellitus issue, such 
that it was subject to the stay as well.        

But subsequent to the Court's decision in Haas, supra, the 
Federal Circuit Court issued a latter decision in Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), which in turn reversed 
the previous decision of the Court.  Specifically, the 
Federal Circuit Court upheld VA's prior requirement that a 
Veteran must actually set foot within the land borders of 
Vietnam in order to be entitled to the statutory presumptions 
for disabilities claimed as a result of exposure to 
herbicides.  Regardless, the appellant in the Haas litigation 
filed for a rehearing of the Federal Circuit's decision, such 
that the decision was not yet final.  However, more recently, 
the Haas litigation concluded, such that the stay for Haas-
related cases was lifted and is no longer in effect.  See 
Chairman's Memorandum No. 01-09-04 (January 22, 2009).  
Therefore, the Board is now free to adjudicate the claims at 
issue in the present case.  

Additional VA treatment records and personal statements were 
associated with the claims folder following the issuance of 
the last Statement of the Case (SOC) in May 2006, without a 
waiver of RO consideration from the Veteran.  However, review 
of this evidence reveals that the evidence is not 
"pertinent" to the claims at issue.  In other words, the 
Board finds that these records do not change the substance of 
the issues adjudicated below, such that a waiver letter or a 
remand for another Supplemental Statement of the Case (SSOC) 
is not necessary.  The additional evidence is merely 
cumulative in that it continues to list current diagnoses of 
Type II diabetes mellitus and various vision disorders that 
were previously of record.  Therefore, a remand to the RO for 
preparation of a SSOC is not required.  See 38 C.F.R. §§ 
19.31(b), 19.37, 20.800, 20.1304(c) (2009).  In short, the 
Board finds that any error in failing to furnish a SSOC is 
not prejudicial as to the claims at issue.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).




FINDINGS OF FACT

1.  The RO denied service connection for exophthalmos 
(claimed as vision problems) and Type II diabetes mellitus in 
an April 2003 rating decision.  Although notified of the 
denial, the Veteran did not initiate an appeal.  

2.  With regard to the vision disorder claim, the additional 
evidence received since that decision is either cumulative or 
redundant of evidence previously considered, does not relate 
to an unestablished fact necessary to substantiate the claim, 
and does not raise a reasonable possibility of substantiating 
it.

3.  With regard to the Type II diabetes mellitus claim, lay 
evidence received since the April 2003 rating decision is 
new, relevant, and raises a reasonable possibility of 
substantiating the claim.

4.  The Veteran did not have service, or other duty or 
visitation, in the Republic of Vietnam.

5.  There is insufficient evidence to show that the Veteran 
had exposure to Agent Orange or other herbicide agents during 
his military service while serving as a member of the CTF 86 
on board a naval boat in February 1973.  

6.  There is insufficient evidence of Type II diabetes 
mellitus in service or within one year after the Veteran's 
separation from service, and no competent evidence of a nexus 
between the Veteran's current Type II diabetes mellitus and 
his period of active service, to include his alleged exposure 
to herbicides.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.302, 20.1103 (2009).

2.  New and material evidence has not been received since the 
April 2003 rating decision to reopen the claim for service 
connection for vision problems and exophthalmos, to include 
as secondary to Type II diabetes mellitus.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  New and material evidence has been received since the 
last prior, final denial of the Type II diabetes mellitus 
claim in April 2003.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).  

4.  Type II diabetes mellitus was not incurred in or 
aggravated by service and may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 
1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in May 2005, 
November 2005, March 2006, and February 2009.  Those letters 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
new and material evidence as well as his underlying service 
connection claims; (2) informing him about the information 
and evidence the VA would seek to provide; (3) informing him 
about the information and evidence he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

Furthermore, the March 2006 and February 2009 letters from 
the RO further advised the Veteran of the elements of a 
disability rating and an effective date, which are assigned 
if service connection is awarded.  Dingess v. Nicholson, 19 
Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  

In addition, with regard to the new and material evidence 
claims, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that the VCAA notice requirements in regard to new 
and material evidence claims require VA to send a specific 
notice letter to the claimant that: (1) notifies him or her 
of the evidence and information necessary to reopen the claim 
(i.e., describes what is meant by new and material evidence 
under either the old or new standard); (2) identifies what 
specific evidence is required to substantiate the element or 
elements needed for service connection that were found 
insufficient in the prior denial on the merits; and (3) 
provides general VCAA notice for the underlying service 
connection claim.  In this vein, the May 2005 and November 
2005 VCAA notice letters are compliant with the Court's 
decision in Kent, supra.  

Thus, the Veteran has clearly received all required notice in 
this case, such that there is no error in the content of VCAA 
notice.    

With regard to the timing of VCAA notice, in Pelegrini II, 
the Court, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  18 Vet. App. at 120.  
Here, certain VCAA notice was provided after the initial 
unfavorable August 2005 AOJ decision.  However, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (where the Federal Circuit Court held 
that a SOC or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  In fact, as a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, however, the RO provided additional VCAA notice in 
February 2009, but did not go back and readjudicate the claim 
by way of a subsequent SSOC.  So in essence, based on the 
above caselaw, the timing defect in VCAA notice was not 
rectified.  Regardless, the Court also recently held the 
failure of the claimant to submit additional evidence 
following proper VCAA notification may constitute a waiver of 
readjudication or render the error harmless.  Cf. Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007).  Here, neither the 
Veteran nor his attorney submitted any additional pertinent 
evidence in response to the February 2009 VCAA notice letter.  
The additional VA treatment records were cumulative of 
previous evidence.  Therefore, the absence of a subsequent 
SSOC after this notice is not prejudicial because the result 
of such a readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  Medrano, 21 Vet. App. at 173.  As such, the 
Board concludes prejudicial error in the timing or content of 
VCAA notice has not been demonstrated.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice 
deficiency).

With respect to the duty to assist, this duty has been met as 
to both the original claim for service connection and also 
the petition to reopen based on new and material evidence.  
The RO has secured the Veteran's service treatment records 
(STRs), service personnel records (SPRs), and relevant VA 
treatment records.  The RO also secured a response from the 
National Personnel Records Center (NPRC) in April 2007 that 
they were unable to determine whether the Veteran ever served 
in Vietnam.  The Veteran and his attorney have provided the 
RO with argument, personal statements, hearing testimony, and 
private medical evidence.  Neither the Veteran nor his 
attorney has stated that any additional evidence remains 
outstanding.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's Type II diabetes mellitus claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, the 
standards of McLendon are not met in this case.  The 
probative evidence of record does not reflect treatment for 
Type II diabetes mellitus in service.  Although Type II 
diabetes mellitus is a presumptive herbicide disease, the 
Veteran did not serve in Vietnam for purposes of applying the 
presumption.  Further, there is neither medical evidence 
demonstrating that any current Type II diabetes mellitus is 
linked to service, nor sufficient evidence of continuity of 
symptomatology of Type II diabetes mellitus since service.  
As service and post-service treatment records provide no 
basis to grant the claim, and in fact provide evidence 
against the claim, the Board finds no basis for a VA 
examination or medical opinion to be obtained.  As to the 
Veteran's new and material evidence claim for a vision 
disorder, the duty to provide a VA examination and opinion 
only applies once there is new and material evidence to 
reopen the previously denied claim.  See 38 C.F.R. 
3.159(c)(4)(C)(iii).  Here, the Board finds below that there 
is no new and material evidence to reopen the claim; hence, a 
remand for a VA examination and opinion is not warranted.  

In summary, the Board is satisfied that all relevant evidence 
identified by the Veteran has been secured, and that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

New and Material Evidence to Reopen the Vision Disorder Claim

The RO originally denied service connection for exophthalmos 
(claimed as vision problems) in an April 2003 rating 
decision.  The RO notified the Veteran of that decision and 
apprised him of his procedural and appellate rights, but he 
did not initiate an appeal.  Therefore, that decision is 
final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.201, 20.302, 20.1103 (2009).

The Veteran's claim to reopen service connection for 
exophthalmos was received in April 2005.  Therefore, the 
amended regulations are for application.  See 66 Fed. Reg. at 
45,620 (indicating to apply the revised version of 
38 C.F.R. § 3.156 to petitions to reopen filed on or after 
August 29, 2001).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

The Board denied service connection for exophthalmos (claimed 
as vision problems) in an April 2003 rating decision, since 
the evidence of record did not establish that a current 
vision disorder began during service.  In addition, as to 
service connection on a secondary basis, the RO found that 
the Veteran had no service-connected disability to which his 
current vision problems may be secondary.  That is, the RO 
found that the underlying Type II diabetes mellitus was not 
service-connected.  

Evidence of record at the time of the final April 2003 rating 
decision consisted of STRs; SPRs; VA treatment records; VA 
examinations; and personal statements from the Veteran.   

The additional evidence received since the April 2003 rating 
decision consists of additional lay statements from the 
Veteran; argument from his attorney; Travel Board hearing 
testimony; private medical evidence; additional VA treatment 
records dated from 2004 to 2009; an April 2007 3101 PIES 
response from the NPRC; and several VA examinations. 

The Board finds that the lay statements by the Veteran, his 
testimony, and any argument from his attorney are cumulative 
of evidence that was previously of record.  Specifically, 
this evidence merely repeats and summarizes his contention 
that he has vision problems secondary to his Type II diabetes 
mellitus.  Certain VA treatment records after April 2003 are 
also cumulative of evidence previously of record by 
continuing to document current vision problems related to his 
Type II diabetes mellitus.  Cumulative or redundant evidence 
is not new and material.  38 C.F.R. § 3.156(a).  In this 
regard, a lay statement which is cumulative of previous 
contentions that were considered by the decision maker at the 
time of the prior disallowance of the claim is not "new" 
evidence.  Bostain v. West, 11 Vet. App. 124, 127 (1998).  
The Board is not required to reopen a claim solely based upon 
lay assertions from the Veteran or his representative.  Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  
      
With respect to the remaining medical evidence, the Board 
finds that, although this additional medical evidence is 
"new" and, therefore, not cumulative or redundant of 
evidence on file at the time of the April 2003 rating 
decision, it nonetheless is not "material" within the 
meaning of 38 C.F.R. § 3.156(a).  

Specifically, VA treatment records dated from 2004 to 2009 
continue to document current vision problems, some of which 
are related to diabetic retinopathy.  The VA examinations, 
private medical evidence, and 3101 PIES response do not even 
pertain or relate in any way to his service connection for 
vision problems claim.  In addition, there is no medical or 
competent lay evidence relating any current vision complaints 
to his military service decades earlier, or competent 
evidence to service connect his underlying Type II diabetes 
mellitus, for purposes of secondary service connection.  
Here, it also significant there is no evidence or even a 
specific allegation of continuity of symptomatology of vision 
symptoms since the time of service.  This evidence therefore 
does not relate to an unestablished fact necessary to 
substantiate the claim, and thus does not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).     

Accordingly, the Board finds no new and material evidence has 
been submitted to reopen the claim for service connection for 
vision problems and exophthalmos, to include as secondary to 
Type II diabetes mellitus.  The claim is not reopened.  
38 U.S.C.A.  §§ 5108.  Moreover, inasmuch as the Veteran has 
not fulfilled this threshold burden of submitting new and 
material evidence to reopen his finally disallowed claim, 
the benefit-of-the-doubt doctrine is inapplicable.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

New and Material Evidence to Reopen the Type II Diabetes 
Mellitus Claim

The RO originally denied service connection for Type II 
diabetes mellitus in an April 2003 rating decision.  The RO 
notified the Veteran of that decision and apprised him of his 
procedural and appellate rights, but he did not initiate an 
appeal.  Therefore, that decision is final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 
20.1103 (2009).

In the prior, final April 2003 rating decision, the RO denied 
service connection for Type II diabetes mellitus on direct 
and presumptive (1-year) bases because there was no record of 
a diagnosis or treatment for diabetes mellitus during service 
or within one year of service.  The RO also denied service 
connection for Type II diabetes mellitus on a presumptive 
basis (due to alleged herbicide exposure in Vietnam) because 
although Type II diabetes mellitus is a disease associated 
with herbicide exposure for purposes of the presumption, the 
evidence of record did not verify any in-country service in 
Vietnam during the Vietnam War for the Veteran.  See 38 
U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  

The Veteran's claim to reopen service connection for a Type 
II diabetes mellitus was received in April 2005.  Therefore, 
the amended regulations are for application.  See 66 Fed. 
Reg. at 45,620 (indicating to apply the revised version of 
38 C.F.R. § 3.156 to petitions to reopen filed on or after 
August 29, 2001).  

Here, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) has been received since 
the last final April 2003 rating decision.  Specifically, at 
the March 2007 Travel Board hearing, the Veteran explained 
that he was exposed to herbicides on a naval boat off the 
shore of Vietnam due to fumes and vapors carried by the wind.  
See hearing testimony at pages 4-5.  He also added that he 
actually had symptoms of diabetes mellitus during service and 
thereafter.  See id. at page 18.  Thus, applying the law with 
a broad and liberal interpretation, and presuming the 
credibility of this lay evidence for new and material 
evidence purposes, his testimony constitutes new and material 
evidence to reopen the claim.  In short, this evidence, if 
assumed as credible, relates to an unestablished fact 
necessary to substantiate his claim and raises a reasonable 
possibility of substantiating his claim; that is to say, this 
evidence is new and material and his claim is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran 
develops a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.306.  
	
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.   Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder also may also be service connected if the evidence 
of record reveals the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the U. S. Court of 
Appeals for Veterans Claims (Court) held a Veteran must show  
"(1) that a condition was 'noted' during service, (2) with 
evidence of post-service continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  Whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Service connection may be demonstrated by showing direct 
service incurrence or aggravation, as discussed above, or by 
using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As to 
presumptive service connection, some diseases on the other 
hand are chronic, per se, such as diabetes mellitus, and 
therefore will be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year after 
service.  Even this presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In addition, as to presumptive service connection, certain 
diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Type II 
diabetes mellitus is one of the diseases associated with 
herbicide exposure for purposes of the presumption.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. 3.309(e).  To warrant 
service connection, Type II diabetes mellitus may manifest at 
any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

"Service in Vietnam" for purposes of applying the herbicide 
presumption includes service in the waters offshore or 
service in other locations if the conditions of service 
involved duty or visitation to Vietnam from January 9, 1962 
to May 7, 1975.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  In 
fact, on May 8, 2008, the Federal Circuit issued its decision 
in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), 
where it confirmed VA's interpretation of 38 C.F.R. § 
3.307(a)(6)(iii) as requiring a service member's presence at 
some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.  A 
Veteran who never went ashore from ship on which he served in 
Vietnamese coastal waters was not entitled to presumptive 
service connection due to alleged Agent Orange / herbicide 
exposure.  Haas, 525 F.3d at 1193-1194.  In addition, the 
Federal Circuit held that "service in Vietnam" will not be 
presumed based upon the Veteran's receipt of a VSM  See Haas, 
supra.  See also VAOPGCPREC 7-93 (holding that service in 
Vietnam does not include service of a Vietnam era Veteran 
whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace); and VAOPGCPREC 27-97 
(holding that mere service on a deep-water naval vessel in 
waters off shore of the Republic of Vietnam is not qualifying 
service in Vietnam).  
  
In essence, if the Veteran did not serve in the Republic of 
Vietnam during the Vietnam era, actual exposure to herbicides 
must be verified through appropriate service department or 
other sources in order for the presumption of service 
connection for a herbicide-related diseased under 38 C.F.R. 
§ 3.309(e) to be applicable.  Exposure to herbicides is not 
presumed in such instances.  However, once exposure to 
herbicides has been established by the evidence of record, 
the presumption of service connection found in 38 C.F.R. 
§ 3.309(e) for herbicide-related diseases is applicable.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as too broad 
"too broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  492 
F.3d at 1376-77.  Instead, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Id. at 1377 (footnote omitted).  For 
example, a layperson would be competent to identify a 
"simple" condition like a broken leg, but would not be 
competent to identify a form of cancer.  Id. at 1377 n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr, 21 Vet. App. at 310.  Although the Board may weigh the 
absence of contemporaneous medical evidence against the lay 
evidence in determining credibility, it cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006).   

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Type II Diabetes Mellitus

As discussed above, the Board has reopened the claim for 
service connection for Type II diabetes mellitus.  Therefore, 
the Board must now consider this issue based on all evidence 
of record.  The Board observes that the Veteran and his 
attorney have had a full opportunity to address this issue on 
the merits, such that there is no prejudice to the Veteran by 
proceeding to the merits of the underlying service connection 
claim at this time.  Bernard, 4 Vet. App. at 392-94.

The Veteran contends that his Type II diabetes mellitus is 
due to exposure to Agent Orange or other toxic herbicide 
agent during his military service, and in particular while 
stationed as a member of the CTF 86 aboard a naval boat in 
the coastal waters off Vietnam.  He asserts that herbicides 
fumes and vapors were carried on the ship by sea breezes from 
the shore.  Although he admits he never disembarked in order 
to go ashore in Vietnam, he still believes his service 
involved visitation in the Republic of Vietnam because the 
ship was deployed and anchored in the seas of Vietnam 
adjacent to areas sprayed by Agent Orange.  He further 
asserts that he experienced symptoms of diabetes mellitus 
during service.  See February 2003 personal statement; March 
2007 hearing testimony at pages 4-5, 16-18.      

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is the existence 
of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 
Vet. App. at 225.  Concerning this, VA treatment records 
dated from 1999 to 2009 reveal a current diagnosis of and 
treatment for Type II diabetes mellitus.  Consequently, the 
determinative issue is whether this disorder is somehow 
attributable to the Veteran's military service, including his 
alleged exposure to Agent Orange or other herbicide aboard a 
naval boat in the coastal waters off Vietnam.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In this vein, the Board acknowledges that Type II diabetes 
mellitus is a disease associated with herbicide exposure for 
purposes of the presumption.  38 C.F.R. § 3.309(e).  However, 
the Board finds that the Veteran does not have "service in 
Vietnam," such that exposure to herbicides may not be 
presumed.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 
3.307(a)(6)(iii); 3.313(a).  The Veteran has never alleged 
that he set foot on the landmass of Vietnam, even when 
anchored offshore from Vietnam.  In fact, in a February 2003 
statement and according to his hearing testimony, although 
his boat went up and down the coast of Vietnam, he believes 
he never touched the shore.  His SPRs do confirm that he 
served as a member of the CTF 86 aboard a naval boat in 
February 1973 in the contiguous waters of Vietnam.  But there 
is no indication that the ship's personnel, in particular the 
Veteran, were allowed to go ashore.  In fact, an April 2007 
response from the NPRC states that they were unable to 
determine whether the Veteran had in-country service in 
Vietnam.  That is, there is no evidence or allegation that 
the Veteran had duty or visitation in Vietnam.  38 C.F.R. 
§§ 3.307(a)(6)(iii); 3.313(a).  See also VAOPGCPREC 27- 97 
(holding that service on a deep-water naval vessel in waters 
off the shore of the Republic of Vietnam does not constitute 
service in the Republic of Vietnam).  Although the Veteran's 
DD Form 214 indicates that he was awarded the VSM, this award 
does not prove actual "service in the Republic of Vietnam" 
for purposes of the regulations.  Haas, 525 F.3d at 1193-
1194.  Further, there is no evidence or even an allegation 
from the Veteran or his attorney that the Veteran's boat in 
February 1973 visited the inland waters of Vietnam.  Haas, 
525 F.3d at 1187-1190.  Therefore, it cannot be presumed that 
he was exposed to a herbicide agent during his service.  

Since the Board has determined that the Veteran did not serve 
in the Republic of Vietnam during the Vietnam era, actual 
exposure to herbicides must be verified through appropriate 
service department or other sources in order for the 
presumption of service connection for a herbicide-related 
disease under 38 C.F.R. § 3.309(e) to be applicable.  
However, the Board finds absolutely no evidence to support a 
finding of actual exposure to herbicides in service.  The 
Veteran argues that herbicides were carried onto his boat by 
sea breezes from the shore.  The Board does not see any 
specific evidence in the claims file indicating that sea 
breezes contaminated with Agent Orange or other herbicide 
were carried onto his boat in February 1973 when it was in 
the coastal waters of Vietnam.  In sum, there is simply no 
record of the Veteran's purported exposure to herbicides in 
service.  Overall, the Veteran's assertions regarding 
herbicide exposure are outweighed by the other evidence of 
record, including his SPRs.   

As such, the Board finds the evidence is insufficient to 
demonstrate exposure to herbicides during his military 
service, and the Veteran is therefore not entitled to service 
connection for Type II diabetes mellitus on a presumptive 
basis as discussed in 38 C.F.R. § 3.309(e).  This does not, 
however, preclude the Veteran from establishing his 
entitlement to service connection for Type II diabetes 
mellitus with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The Court has 
specifically held that the provisions set forth in Combee are 
applicable in cases involving Agent Orange exposure.  McCartt 
v. West, 12 Vet. App. 164, 167 (1999).  

However, the Board finds that service connection for Type II 
diabetes mellitus on a direct basis is not warranted.  STRs 
are negative for any complaint, treatment, or diagnosis of 
Type II diabetes mellitus during service.  The Board 
acknowledges the Veteran's assertion dating the onset of his 
Type II diabetes mellitus symptoms to the time of his 
military service.  See hearing testimony at page 18.  In this 
vein, the Veteran is indeed competent to report perceived 
symptoms of Type II diabetes mellitus from the time of his 
military service.  Layno, 6 Vet. App. at 469.  See also 38 
C.F.R.§ 3.159(a)(2).  

However, post-service, the first mention in the claims folder 
of complaints or treatment for Type II diabetes mellitus is 
from an October 1999 VA treatment record.  In fact, an 
October 2002 VA examination dated the onset of the Veteran's 
diabetes mellitus to 1997.  Similarly, a July 2003 VA 
treatment record noted a history of Type II diabetes mellitus 
for the past 6 years, which would date its onset back to 
1997.  This is approximately 13 years after the Veteran's 
discharge from service, at the earliest.  The Federal Circuit 
Court has held that such a lengthy lapse of time between the 
alleged events in service and the initial manifestation of 
relevant symptoms after service is a factor for consideration 
in deciding a service-connection claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  

With regard to the Veteran's lay assertions of continuity of 
symptomatology, once  evidence is determined to be competent, 
the Board must determine whether the evidence also is 
credible.  The former, the Court has held, is a 
legal concept, which is useful in determining whether 
testimony may be heard and considered by the trier of fact, 
while the latter is a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  See also Layno, supra.  Here, the Veteran's 
competent lay contentions in this case regarding in-service 
and post-service symptoms of Type II diabetes mellitus are 
outweighed by the other post-service evidence of record 
which, as a whole, indicates he did not receive treatment for 
Type II diabetes mellitus until 1997, many years after 
service.  It is especially notable that there is no evidence 
of military medical personnel during service documented or 
assessed that the Veteran's purported symptoms were 
indicative of early manifestations of Type II diabetes 
mellitus at that time.  The first diagnosis was not rendered 
until 13 years after service.  The Veteran is competent to 
report his symptoms, but he is not competent to diagnose the 
specific medical condition.  In essence, the Board affords 
the Veteran's lay statements less probative weight in light 
of the lack of corroborating evidence upon discharge from 
service and for so many years thereafter.  Simply put, his 
lay contentions regarding his symptomatology are outweighed 
by the other evidence of record, making his lay contentions 
less probative.  See generally Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006) (finding that the Board may weigh the 
absence of contemporaneous medical evidence against the lay 
evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence.) 
 
It follows that there is an insufficient basis to award 
service connection for his Type II diabetes mellitus based on 
chronicity in service or continuous symptoms thereafter.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  In 
addition, the presumption of in-service incurrence for 
chronic diseases manifested within one year of service, in 
this case diabetes mellitus, is not for application.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Finally, there is no competent evidence of a nexus 
between his current Type II diabetes mellitus and his 
military service decades earlier, to include his alleged 
exposure to herbicides at that time.  Boyer, 210 F.3d at 
1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). 
  
The Board acknowledges once again the Veteran is competent to 
report purported symptoms of Type II diabetes mellitus.  
See 38 C.F.R. § 3.159(a)(2).  However, neither he nor his 
attorney, without evidence showing that either has medical 
training or expertise, is competent to render a probative 
opinion as to the medical etiology of his Type II diabetes 
mellitus.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 
F.3d at 1377.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's Type II diabetes mellitus 
claim on either a direct or presumptive basis.  So there is 
no reasonable doubt to resolve in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

As new and material evidence has not been received, the claim 
of entitlement to service connection for vision problems and 
exophthalmos, to include as secondary to Type II diabetes 
mellitus, is not reopened and that part of the appeal is 
denied.

As new and material evidence has been received, the claim for 
service connection for Type II diabetes mellitus is reopened.  
To this extent, the appeal is granted.  

Service connection for Type II diabetes mellitus is denied. 




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


